Citation Nr: 9913512	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Agustin A. Kuizon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has service as a recognized guerilla from January 
1945 to March 1946.  The veteran was honorably discharged.  
The veteran died on January [redacted], 1997.  The appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determination rendered in October 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, denying the benefit sought.

The Board notes that in April 1998, the RO denied the 
appellant's claim for accrued benefits based on the fact that 
no claim for VA benefits were pending and there were no 
payments due that had not been paid.  Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  The appellant did not perfect an 
appeal of that adverse determination.  In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (Absent a Notice of 
Disagreement, a Statement of the Case, and a Substantive 
Appeal, the Board has no authority to proceed to a 
decision.). 

At the personal hearing held before a Hearing Officer in July 
1998, the appellant through her representative withdrew her 
request for a hearing before a member of the Board.

Accordingly, the Board's appellate review is limited to the 
issue listed on the cover page of this decision.   


FINDINGS OF FACT

1. The veteran died on January [redacted], 1997.

2. The immediate cause of death was listed as myocardial 
infarction.

3. The veteran was service connected for a through and 
through gunshot wound to the right thigh with moderate 
injury to muscle groups XIII & XV evaluated as 30 percent 
disabling and a through and through gunshot wound to the 
left thigh with injury to muscle group XIII evaluated as 
10 percent disabling.  The veteran had a combined 
disability rating of 40 percent.

4. Subsequent to his disability discharge from service as a 
recognized guerrilla in 1946, the veteran enlisted in the 
Philippine Constabulary in 1947 and was released from 
military service in 1975 due to arteriosclerotic heart 
disease which had its onset in 1970.  

5. No competent evidence has been submitted to show that the 
veteran had a disorder linked to service that caused or 
contributed to his cause of death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability either caused, or contributed 
substantially or materially to cause death.  A service 
connected disability is one which was incurred in or 
aggravated by active service, or in the case of 
arteriosclerosis, if such a disease was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 
(1998).

Service connection connotes many factors, but basically, it 
means that the facts shown by evidence establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on a 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

The threshold question to be addressed in this case is 
whether the appellant has presented a well grounded claim for 
service connection for the cause of the veteran's death.  If 
she has not presented a well grounded claim, then the appeal 
must fail and there is no duty to assist further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well grounded claim under 38 U.S.C.A. § 5107(a).  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy at 81.  A claimant would not meet this burden imposed 
by section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak at 611.  If 
the claim is not well grounded, the claimant cannot invoke 
the VA's duty to assist in the development of the claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

It has also been determined that a well grounded claim 
requires (1) medical evidence of a current disability, (2) 
lay or medical evidence of a disease or injury in service, 
and (3) medical evidence of a link between the current 
disability and the in-service injury or disease.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is some duty to 
assist a claimant in the completion of an application for 
benefits under 38 U.S.C.A. § 5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

The certificate of death discloses that the veteran died on 
January [redacted], 1997.  The immediate cause of death was 
listed as myocardial infarction.  No other causes are listed 
on the certificate of death that was prepared 
on January [redacted], 1997.

The veteran performed recognized guerrilla service from 
January 15, 1945 to March 28, 1946.  A summary of the medical 
records pertinent to this period of service reveal no 
diagnosis of or treatment for a heart problem.  The medical 
records for the period of March 2, 1946 to March 28, 1946, 
reflect that the veteran had difficulty in walking due to a 
gunshot wound, through and through, bilateral, incurred in 
combat on April 6, 1945.  These records reflect that his 
cardiovascular system and chest x-ray were normal.  The 
Certificate of Disability Discharge dated in March 1946 
reflects that the veteran had difficulty in walking due to a 
complete compound fracture of the femur and through and 
through gunshot wound of the left and right thigh.  The line 
of duty determination reflects said gunshot wounds were 
acquired in combat.  A Commonwealth of the Philippines 
Certificate of Discharge dated in March 1946 reflects that 
the veteran was physically disqualified due to a healed 
compound fracture of the right femur secondary to a through 
and through gunshot wound to the right thigh.  Special Orders 
Number 101 from the Base Hospital dated in March 1946 reflect 
that the veteran was discharged from active service for 
reason of physical disability. 

The report of the October 1965 VA examination reflects that 
the cardiac area of dullness was not increased at the apex 
level and was palpable at the fifth interspace, midclavicular 
line.  The heart sounds were strong, regular in rhythm, and 
unaccompanied by any adventitious sounds.  The radial and 
dorsalis pedis arteries were [not heard], no edema.  The 
veteran's pulse was 70 and his blood pressure was 140/70.  
The diagnoses included residuals of a gunshot wound, through 
and through, both thighs, scars healed with muscle injury 
involving the biceps femoris and adductor group MG XV right 
thigh, semimembranous semitendinosis and bicep femoris MG 
XIII, left thigh; and suspicious mass, region of left hilum, 
nature undetermined as seen on x-ray.  The chest x-ray 
reflects that both lungs were essentially clear, that the 
heart was normal in size and configuration.  The aorta and 
hilar vessels were normal in caliber.  A suspicious density 
is noted in the region of the left hilum of undetermined 
nature.  The remainder of the chest was otherwise not 
remarkable.  The impression was suspicious mass, region of 
the left hilum.  X-rays of both thighs reflect that no opaque 
foreign body could be identified in the soft tissue of the 
thigh as visualized.  The impression was that both thighs 
were essentially negative. 

The veteran reported in September 1966 that due to discomfort 
related to his fractured femur he had considered leaving the 
Philippine Constabulary. 

Additional post service records consist of a Philippine 
Constabulary -Certificate of Discharge for Disability dated 
in August 1975, which reflects that the veteran was found 
unfit for military service because of arteriosclerotic heart 
disease manifested by chest pain, easy fatigability, 
shortness of breath, general body weakness, an occasional 
rise of blood pressure, arteriosclerotic fundi (grade 11), 
and positive stress test.  The date of onset of the disease 
was in 1970.  The veteran was determined unfit for duty in 
May 1975; and the line of duty determination at that time 
reflects that the disease was incurred while on active 
military service.

The Certificate of confinement at the V. Luna Medical Center 
reflects that the veteran was confined for the period of 
September 17, 1975 to September 30, 1975.  The Board notes 
that no medical records of treatment or diagnoses were 
associated with this statement.  

Special Orders from Colonel Balza, V. Luna Medical Center, 
dated in September 1975 reflect that after having been 
boarded for CDD (unfit for duty) and discharge from the 
medical center, the veteran will await final disposition, 
effective at the close of office hours September 30, 1975.

Medical reports from the Philippine Veterans Affairs Office 
(PVAO) dated in September 1979 reflect a diagnosis of 
arteriosclerotic heart disease and a diagnosis of 
hypertensive cardiovascular disease in August 1980.  The 
record is silent as to the service connected disability.  

A statement from Dr. Salinas dated in August 1980 reflects 
that the veteran suffered from essential hypertension and 
arteriosclerotic heart disease.  The Board observes that the 
physician did not establish a link between the heart disease 
and the veteran's service connected disability.  

The veteran reported in a September 1980 statement that he 
was unable to do routine work at home due to his heart 
disease, body weaknesses, with severe chest pain, and also 
occasional occurrence of pains in both legs due to gunshot 
wounds received during the war.

A medical certificate dated in February 1997 from Dr. Correa 
reflects that the veteran was treated for peptic ulcer 
bleeding on January 1, 1997 and shrapnel wounds of the leg, 
healed.  The April 1997 statement reflects that the veteran 
was admitted as a case of peptic ulcer [disease] last January 
1, 1997.  No diagnostic tests or laboratory examinations were 
done on the first day of his confinement.  The patient 
unfortunately expired 30 hours after his admission.  

A medical report from Dr. Romeo T. Chua dated in April 
21,1997 reflects that the veteran was treated on several 
occasions for recurrent pharyngitis, tonsillitis, and 
rheumatic arthritis of the thigh and knee, bilateral.  On 
January 1990, the veteran was treated for viral infection- 
herpes zoster, at the site of the gunshot wound to include 
the right thigh and leg.  On November 1996, the veteran was 
treated for phlebitis-streptococcus infection of the right 
leg veins and severe right inguinal adenitis.  Massive oral 
antibiotic and antirheumatic analgesic were given on several 
occasions.  All of the infections he suffered were 
streptococcal and at the time viral in nature.  The note 
reflects that records from the Aurora Memorial Hospital were 
not available since every year the Aurora Province has 
natural disasters.  He reported that he was the veteran's 
attending physician.  On January 1, 1997, complaining of 
severe dizziness, a blood pressure of 80/60 and weak, with 
cold, clammy extremities, severe paleness, and excessive 
perspiration without epigastric pain or chest pain, but a 
bout of vomiting coffee ground vomitus.  The tentative 
diagnoses were bleeding gastrointestinal tract-peptic ulcer 
(ruptured) or ruptured aortic abdominal aneurysm or 
myocardial infarction.  The veteran was immediately referred 
for admission into the hospital.  He opined that from the 
death certificate that myocardial infarction, the main cause, 
was probably due to recurrent pharyngitis, tonsillitis, and 
phlebitis of the leg that existed from 1942 to 1996 which was 
streptococcal in nature.  The Board notes that the physician 
did not submit any medical records for review.  

In April 1997, the RO sent a letter to the Medical Director 
of Aurora Memorial Hospital requesting the veteran's complete 
terminal hospital records.  The reply was received from the 
veteran's attending physician, Dr. Chua on April 30, 1997, 
which reflects that the hospital records were unavailable due 
to damage caused either by flood or overflowing river.

Certification from the Registrar Department of V. Luna 
General Hospital, AFP Medical Center together with a letter 
dated in September 1997 reflects that the physicians who 
examined or treated the decedent in 1975 were no longer 
connected with the institution.  Moreover, their records file 
of the above stated year had been destroyed by natural and 
physical calamities.  Hence, it would be difficult to 
construct a statement showing details of his sickness during 
his confinement.  The attached certification reflects that 
the veteran was admitted on June 3, 1975 and discharged by 
CDD effective September 30, 1975 with arteriosclerotic heart 
disease.

The appellant in a November 1997 statement asserts that her 
husband always told her that the cause of his disease was a 
bullet that hit his thigh during the war that caused 
infection and he had complication to his throat.  He only 
treated it with ginger and ginger ale and due to chronic sore 
throat, it affected his heart.  On January 1, 1997, my 
husband's condition worsened.  He had chronic chest 
tightness, paleness, and dizziness.  Dr. Chua told us to take 
him to the hospital and that is where he died.  

In July 1998, the RO sent a letter to the appellant 
explaining what evidence was on file and what evidence was 
required to warrant survivor benefits.  

Testimony from the July 1998 personal hearing reflects that 
the appellant again offered Dr. Chua's April 1997 statement 
in evidence that makes a link between the veteran's cause of 
death and service.  The appellant offered that Dr. Chua 
treated her husband, but Dr. Correa attended him before his 
death.  The hearing officer informed the appellant that she 
had 60 days from the date of the hearing to submit additional 
evidence in support of her claim.

The Board is of the opinion that the appellant has not 
presented evidence of a well grounded claim of service 
connection for the cause of the veteran's death.  The record 
clearly shows that the veteran's death was attributable to a 
myocardial infarction, essentially, a heart attack.  The 
service medical records are completely void of complaints, 
reports, findings, or diagnoses of arteriosclerotic heart 
disease, hypertension, or chest pain.  Subsequent to service, 
the first clinical indication of a suspicious finding related 
to the heart was on a compensation and pension examination in 
1965, 19 years post service.  The examiner noted not only was 
there a suspicious mass in the region of the left hilum, 
nature undetermined, but that the veteran's blood pressure 
was normal.  The Board observes that the finding was well 
outside the presumptive one-year period to associate the 
finding with the veteran's recognized guerrilla service.  
Moreover, the evidence supports that the onset of heart 
disease was in 1970, while serving with the Philippine 
Constabulary.  In essence, the appellant has submitted no 
competent evidence that is probative of a relationship 
between the myocardial infarction that caused the veteran's 
death and his period of recognized guerrilla service.  As 
such, the certificate of death is dispositive, which reveals 
that the immediate cause of death was a myocardial infarction 
without establishing a nexus to the veteran's period of 
recognized guerrilla service.  

While the Board is sympathetic to the appellant's belief that 
the veteran's heart disease and military service should 
entitle her to a survivor's compensation, the evidence, 
including the death certificate, as discussed above, does not 
tend to show that the arteriosclerotic heart disease was 
incurred in or aggravated by the veteran's period of 
recognized guerrilla service, or within one year thereafter.  
The appellant's assertions alone do not constitute evidence 
to render the claim well grounded.  Caluza at 506.  The 
medical opinion offered by Dr. Chua was not contemporaneous 
to the veteran's last hospitalization, nor was he in 
attendance.  Further, although the Hearing Officer at the 
July 1998 hearing gave the appellant 60 days to submit nexus 
evidence, there are no records of treatment from service, 
immediately following service, or thereafter that would 
establish a link between the service connected disability and 
his cause of death.  The review of the post service records 
more appropriately suggests that a claim may lie with the 
Philippine Constabulary.  The Certificate of Discharge from 
the Philippine Constabulary indicates that the veteran's 
arteriosclerotic heart disease had its onset in 1970, while 
on active military service with the Philippine Constabulary.  
The VA cannot pay death benefits for a disease or injury that 
was incurred during service with the Republic of the 
Philippines.

In summary, the clinical data is silent as to any 
relationship between the veteran's myocardial infarction, his 
period of recognized guerrilla service, and his death.  
Simply, the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  In 
view of the evidence and applicable law discussed above, the 
Board must conclude that the appellant's claim is not well 
grounded.  38 U.S.C.A. § 5107(a); Rabideau at 144.  The 
claim, therefore, must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

